—In an action, inter alia, to reform a written modification of a separation agreement which had been incorporated in a ^subsequent divorce decree, plaintiff appeals from (1) a judgment of the Supreme Court, Westchester County, entered December 7, 1977, which dismissed her complaint, after a nonjury trial, and (2) a further order of the same court, entered January 16, 1978, which denied her motion, inter alia, to set aside the prior judgment. Judgment and order affirmed, without costs or disbursements. On this record we agree that the plaintiff has not established her right to the relief sought by clear, positive and convincing evidence of error made in the drafting and execution of the agreement under review. Damiani, J. P., Cohalan, Margett and Martuscello, JJ., concur.